                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:19-CR-073-MOC-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )       ORDER
                                                        )
 RIANE LEIGH BROWNLEE,                                  )
                                                        )
                Defendant.                              )
                                                        )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 44) filed by Samuel J. Randall IV, concerning Dale R. Jensen

on February 2, 2021. Dale R. Jensen seeks to appear as counsel pro hac vice for Defendant. Upon

review and consideration of the motion, which was accompanied by submission of the necessary

fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 44) is GRANTED. Dale R. Jensen

is hereby admitted pro hac vice to represent Defendant.


                                     Signed: February 2, 2021




         Case 5:19-cr-00073-KDB-DCK Document 46 Filed 02/03/21 Page 1 of 1
